United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, OFFICE OF THE
INSPECTOR GENERAL, San Juan, Puerto Rico,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-739
Issued: October 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2011 appellant filed a timely appeal from a December 2, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for
traumatic injury. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury on July 29, 2009 while in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 2, 2010 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal written
request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On August 5, 2009 appellant, then a 42-year-old Office of Inspector General special
agent, filed a traumatic injury claim alleging that he was injured on July 29, 2009 when a letter
carrier he was investigating punched his chest and pushed him out of a vehicle causing him to
fall on the ground. Appellant landed on his hands and sustained minor abrasions to both palms.
He also sustained right shoulder bruising and left-sided chest pain.
Appellant submitted prescription slips dated July 29 and 30, 2009. A chart note from
General Medical dated July 29, 2009 was submitted which is largely illegible but which noted a
history of blunt trauma.
On August 18, 2009 OWCP requested appellant submit further evidence in support of his
claim, including a medical report that contained a diagnosis of his condition, and provided
medical rationale explaining whether the condition diagnosed was caused or exacerbated by
specific factors of his employment. The letter specified that he had 30 days to submit the
requested evidence.
In a September 18, 2009 decision, OWCP accepted that the July 29, 2009 incident
occurred as alleged, but denied the claim as appellant had not submitted sufficient medical
evidence to substantiate a diagnosed condition causally related to the accepted incident.
Appellant requested reconsideration on September 1, 2010. He submitted results of a
chest x-ray dated July 29, 2009, which was electronically signed by Oscar Alarcon.3 The x-ray
report recorded findings that “lungs are clear of consolidation. Cardiac silhouette is within
normal limits. Costophrenic angles are free.” It also noted that there was “no evidence of
pulmonary consolidation.”
Appellant submitted a September 15, 2009 medical note from Dr. David Storer-Blasini,
Board-certified in internal medicine, who stated that appellant had a “history of being attacked
by postal employee, which caused a fall,” and sustained trauma to his chest and abrasion to the
hands.
OWCP also received an October 28, 2009 letter from the Department of Justice. It
informed appellant of the criminal conviction of the letter carrier who assaulted him on
July 29, 2009.
By decision dated December 2, 2010, OWCP found that appellant did not establish a
medical condition causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
3

The Board cannot verify whether Oscar Alarcon is a physician.

4

5 U.S.C. §§ 8101-8193.

2

within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
ANALYSIS
OWCP accepted that appellant was assaulted on July 29, 2009. On December 2, 2010 it
denied the claim based on the insufficiency of the medical evidence. The Board finds that
appellant has established that he sustained abrasions of his palms caused by the accepted
incident; however he has not submitted sufficient medical evidence to establish that he sustained
a shoulder or chest injury as a result of the accepted assault. Appellant explained that he was
pushed from his vehicle on July 29, 2009. He broke his fall with his hands and landed on his
palms, sustaining abrasions. In his September 15, 2009 report, Dr. Storer-Blasini provided an
accurate history of the accepted incident and provided findings of abrasions to appellant’s palm.8
Given the simple nature of this injury, the Board accepts that he sustained abrasions to his palms
on July 29, 2009.
Appellant has submitted insufficient medical evidence, however, to establish other
medical conditions, caused by the accepted incident. None of the evidence of record diagnosed
appellant with a shoulder or chest condition. The July 29, 2009 diagnostic test results indicated
there was “no evidence of pulmonary consolidation.” Dr. Storer-Blasini’s report generally
indicated that the attack led to trauma to appellant’s chest; but any such trauma was not
described in detail nor was a firm medical diagnosis provided. His report does not satisfy
appellant’s burden of proof.

5

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

8

In clear-cut traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement
is sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic injury claims a
rationalized medical opinion supporting causal relationship is required. Federal (FECA) Procedure Manual, Part 2 -Claims, Causal Relationship, Chapter 2.805.3(d)(2) (June 1995).

3

CONCLUSION
The Board finds that appellant sustained abrasions to his palms on July 29, 2009.
Appellant has not established that he sustained a shoulder or chest injury due to the July 29, 2009
incident.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: October 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

